UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6810



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTIN TORRES-SALAZAR,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-00-411, CA-02-377-1)


Submitted:   September 10, 2003       Decided:   September 25, 2003


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martin Torres-Salazar, Appellant Pro Se. Arnold L. Husser, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Martin Torres-Salazar seeks to appeal the district court’s

order accepting the magistrate judge’s recommendation to dismiss

his 28 U.S.C. § 2255 (2000) motion.         Torres-Salazar cannot appeal

this order unless a circuit judge or justice issues a certificate

of appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that   his    constitutional    claims     are    debatable   and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,              ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001). We have independently reviewed the record and

conclude     Torres-Salazar    has   not   made    the   requisite   showing.

Accordingly, we deny his request to proceed in forma pauperis, deny

a certificate of appealability, and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     DISMISSED


                                      2